DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 09/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification (New Matter)
The specification amendment filed 09/22/2021 is objected to because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
The specification amendment filed 09/22/2021 is also objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “As used herein, the term “noise signal” means any quanta-based signal including an electromagnetic-based signal, an infrared based signal, and/or the like signals”. Further, this particular amendment to the specification broadens and changes the scope of the claims which use “means for” language.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21- 28  are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “noise signal” in claims is used by the claim to mean “sensor signal” while the accepted meaning is “any non-signal related voltage or current in an electronic system” as evidenced in Technote 4-Noise in Electronic Systems, Tim J. Sobering, May 1999 (attached). The term  “noise signal” is indefinite because the specification as originally filed does not clearly define the term and the specification amendment dated  09/22/2021 defines the term in the context of introducing new matter  i.e. “any quanta-based signal … the like signals”.
Dependent claims 22-24 and 26-28 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claims 22-24 and 26-28 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 25, 26  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes; Donald Alan (Pub. No.: US 20150297888 A1, hereinafter referred to as “Rhodes”).
As per independent Claim 21, Rhodes discloses a device for generating electrical, magnetic and/or electromagnetic signals, for use with different treatment frequencies  configured to treat a human body(Rhodes in at least abstract, fig. 1-5, [0002-0003], [0005-0007], [0013], [0015-0018], [0020-0021], [0026-0028], [0030-0031], [0034]  for example discloses relevant subject-matter. More specifically, Rhodes in at least fig. 2, [0013], [0015-0016], [0028] for example discloses a device 12 for generating electrical, magnetic and/or electromagnetic signals, for use with different treatment frequencies  configured to treat a human body. See at least Rhodes [0013] “electrical energy in the form of electrical interferential pulses are delivered into the patient's body… the effect of the electrical interferential pulses is monitored by one or more sensors that detect a function or an aspect of the autonomic nervous system. The sensed changes in the patient are then used to modify the output of the treatment unit and/or the placement of the electrodes used by the treatment machine. In other words, the results of the tests are used in an attempt to determine a preferred way to treat the patient by adjusting the treatment machine in response to the tests results.”; [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which may preferably be a digital temperature ... The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a 
an electronic noise element as means of providing a noise signal that  is used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the treatment frequency  have at least a partial dependence on at least one biophysical radiation of the human body (Rhodes in at least fig. 1-3, [0016], [0027-0028], [0031] for example discloses an electronic noise element/temperature sensor 18/20 as means of providing a noise signal that is used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the treatment frequency  have at least a partial dependence on at least one biophysical radiation/temperature of the human body. See at least Rhodes [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which may preferably be a digital temperature ... The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”; [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”; [0028] “the patient is subjected to a series of tests, initially using different beat frequencies in an attempt to determine an effective, optimum or ideal combination of parameters that produce a desired effect on the autonomic nervous system and thereby determine a preferred treatment regimen. This may be accomplished by using one of the carrier frequencies and delivering a series of pulses…while sensing and recording the temperature measured by the sensors 18, 20… [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically.”), 
wherein the electronic noise element outputs an output signal superimposed on the noise signal in addition to the output signal (Rhodes in at least [0016-0018], [0020-0021], [0027], [0031] for example discloses wherein the electronic noise element 18, 20 outputs an output signal superimposed on the noise signal in addition to the output signal i.e. IR emission of the subject. [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which may preferably be a digital temperature ... The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”; [0020] “The carrier and beat frequencies used in selecting treatment parameters may be selected by the actuators 50, 52, 54 or default selections may be provided by software in the processor 28.”;[0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”; [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically.”) and 

Rhodes in at least [0013], [0016],  [0027-0028] for example discloses wherein the noise signal is individually influenced by biophysical radiation/IR emission of the human body to be [0028] “the patient is subjected to a series of tests, initially using different beat frequencies in an attempt to determine an effective, optimum or ideal combination of parameters that produce a desired effect on the autonomic nervous system and thereby determine a preferred treatment regimen. This may be accomplished by using one of the carrier frequencies and delivering a series of pulses…while sensing and recording the temperature measured by the sensors 18, 20… The purpose of the trial is to determine parameters that produce a significant increase in digit temperature based on the premise that this is a proxy for improved blood circulation”),  
wherein means for signal processing and for generating a digital data stream of the noise signal are provided for evaluating the noise signal (Rhodes in at least fig. 2, 5, [0016], [0034] for example discloses wherein means for signal processing and for generating a digital data stream of the noise signal are provided for evaluating the noise signal. See Rhodes at least [0016] “Each sensor 18, 20 may be connected …to a module 28 in the housing 14. The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”; [0034] “processor module 80 which includes all of the functions of the processor 28 and a communication module 82 providing a communication link 84 directly with a computer 86 … interferential device 76 transmits parameter determining information as well as treatment information to the computer 86 so it may be reviewed for accuracy”), and 
wherein means for a statistical evaluation of the digital data stream and means for determining the treatment frequency dependent on the statistical evaluation are provided for [0016] “The carrier and beat frequencies used in selecting treatment parameters may be selected by the actuators 50, 52, 54 or default selections may be provided by software in the processor 28”; [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically”; [0034] “processor module 80 which includes all of the functions of the processor 28 and a communication module 82 providing a communication link 84 directly with a computer 86 … interferential device 76 transmits parameter determining information as well as treatment information to the computer 86 so it may be reviewed for accuracy”).

As per dependent Claim 22, Rhodes further discloses device wherein the electronic noise element includes at least one sensor for detecting an electrical, magnetic or electromagnetic field, a sensor for detecting infrared radiation, or a sensor for detecting heat radiation (Rhodes in at least fig. 3, [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”).

As per independent Claim 25, Rhodes discloses a device for generating electrical, magnetic and/or electromagnetic signals for use with different treatment frequencies configured to treat a human body (Rhodes in at least abstract, fig. 1-5, [0002-0003], [0005-0007], [0013], [0015-0018], [0020-0021], [0026-0028], [0030-0031], [0034]  for example discloses relevant subject-matter. More specifically, Rhodes in at least fig. 2, [0013], [0015-0016], [0028] for example discloses a device 12 for generating electrical, magnetic and/or electromagnetic signals, for use with different treatment frequencies  configured to treat a human body. See at least Rhodes [0013] “electrical energy in the form of electrical interferential pulses are delivered into the patient's body… the effect of the electrical interferential pulses is monitored by one or more sensors that detect a function or an aspect of the autonomic nervous system. The sensed changes in the patient are then used to modify the output of the treatment unit and/or the placement of the electrodes used by the treatment machine. In other words, the results of the tests are used in an attempt to determine a preferred way to treat the patient by adjusting the treatment machine in response to the tests results.”; [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which may preferably be a digital temperature ... The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”), the device comprising:
an electronic noise element that provides a noise signal used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the treatment frequency have at least a partial dependence on at least one biophysical radiation of the human body (Rhodes in at least fig. 1-3, [0016], [0027-0028], [0031] for example discloses an electronic [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which may preferably be a digital temperature ... The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”; [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”; [0028] “the patient is subjected to a series of tests, initially using different beat frequencies in an attempt to determine an effective, optimum or ideal combination of parameters that produce a desired effect on the autonomic nervous system and thereby determine a preferred treatment regimen. This may be accomplished by using one of the carrier frequencies and delivering a series of pulses…while sensing and recording the temperature measured by the sensors 18, 20… The purpose of the trial is to determine parameters that produce a significant increase in digit temperature based on the premise that this is a proxy for improved blood circulation”; [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically.”), 
[0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which may preferably be a digital temperature ... The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”; [0020] “The carrier and beat frequencies used in selecting treatment parameters may be selected by the actuators 50, 52, 54 or default selections may be provided by software in the processor 28.”;[0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”; [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically.”), 
wherein the noise signal is configured to be influenced by biophysical radiation of the human body to be treated so that, by interaction between the human body and a resulting noise influenced by a corresponding radiation of the human body, the electronic noise element selects the treatment frequency (Here,  the “so that” encompassing limitation “so that, by interaction between the human body and a resulting noise influenced by a corresponding radiation of the 
Rhodes in at least [0013], [0016],  [0027-0028] for example discloses wherein the noise signal is configured to be influenced by biophysical radiation/IR emission of the human body to be treated so that, by interaction between the human body and a resulting noise influenced by a corresponding radiation of the human body, the electronic noise element selects the treatment frequency. See at least Rhodes [0028] “the patient is subjected to a series of tests, initially using different beat frequencies in an attempt to determine an effective, optimum or ideal combination 
wherein the electronic noise element is configured to process signals and generate a digital data stream of the noise signal for evaluating the noise signal (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “the electronic noise element is configured to process signals and generate a digital data stream of the noise signal for evaluating the noise signal” would also include the interpretation “the electronic noise element is configured to at least indirectly process signals and at least indirectly generate a digital data stream of the noise signal for at least indirectly evaluating the noise signal”. Rhodes in at least fig. 2, 5, [0016], [0034] for example discloses wherein the electronic noise element/sensor at least indirectly via the  processor module, computer is configured to at least indirectly process signals and at least indirectly generate a digital data stream of the noise signal for at least indirect evaluating the noise signal. See Rhodes at least [0016] “Each sensor 18, 20 may be connected …to a module 28 in the housing 14. The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”; [0034] “processor module 80 which includes all of the functions of the processor 28 and a communication module 82 providing a communication link 
wherein the electronic noise element is configured to provide a statistical evaluation of the digital data stream and determine the treatment frequency dependent on the statistical evaluation based on the noise signal (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “the electronic noise element is configured to provide a statistical evaluation of the digital data stream and determine the treatment frequency dependent on the statistical evaluation based on the noise signal” would also include the interpretation “the electronic noise element is configured to at least indirectly provide a statistical evaluation of the digital data stream and at least indirectly determine the treatment frequency dependent on the statistical evaluation based on the noise signal”. Rhodes in at least fig. 2, 5, [0016], [0020], [0031], [0034] for example discloses wherein the electronic noise/sensor element at least indirectly via the  processor module, computer is configured to at least indirectly provide a statistical evaluation of the digital data stream and at least indirectly determine the treatment frequency dependent on the statistical evaluation based on the noise signal. See Rhodes at least [0016] “The carrier and beat frequencies used in selecting treatment parameters may be selected by the actuators 50, 52, 54 or default selections may be provided by software in the processor 28”; [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically”; [0034] 

As per dependent Claim 26, Rhodes further discloses device wherein the electronic noise element includes at least one sensor for detecting an electrical, magnetic or electromagnetic field, a sensor for detecting infrared radiation, or a sensor for detecting heat radiation (Rhodes in at least fig. 3, [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”).
Claim 24 and 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes as evidenced by Sato, Shigemi et al. (Pub. No.: US 20020037026 A1, hereinafter referred to as “Sato”).
As per dependent Claim 24, Rhodes further discloses device of claim 21(see Claim 21 analysis above), wherein a noise voltage is provided as the noise signal (Rhodes in at least fig. 3, [0027] for example discloses a noise voltage is provided as the noise signal i.e. passive infrared sensor signal derived from infrared emission of the subject.  See at least Rhodes [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.” Also, the provision of noise voltage as the noise 

As per dependent Claim 28, Rhodes further discloses  device of claim 25 (see Claim 21 analysis above), wherein a noise voltage is provided as the noise signal (Rhodes in at least fig. 3, [0027] for example discloses a noise voltage is provided as the noise signal i.e. passive infrared sensor signal derived from infrared emission of the subject.  See at least Rhodes [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.” Also, the provision of noise voltage as the noise signal by infrared sensors is well-known in the art as evidenced by Sato see [0008] “an infrared receiving sensing unit …which receives infrared radiation from the ear to output a voltage signal according to the temperature of the ear”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Sato.
As per dependent Claim 23, Rhodes discloses the device of claim 22 (see Claim 22 analysis above), wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared sensor (Rhodes in at least fig. 3, [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”).
Rhodes does not explicitly disclose an infrared diode with a p-n-junction passive noise element feature.
In an analogous, infrared sensor based physiological temperature measuring device field of endeavor, however, Sato discloses device wherein the electronic noise element includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared radiation sensor as taught by Rhodes, to be an infrared diode, wherein the p-n-junction of which serves as a passive noise element, as taught 

As per dependent Claim 27, Rhodes discloses the device of claim 26 (see Claim 26 analysis above), wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared sensor (Rhodes in at least fig. 3, [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”).
Rhodes does not explicitly disclose an infrared diode with a p-n-junction passive noise element feature.
In an analogous, infrared sensor based physiological temperature measuring device field of endeavor, however, Sato discloses device wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared diode, wherein the p-n-junction of which serves as a passive noise element(Sato in at least abstract, [0022], [0023], [0098],[0141] for example discloses device wherein the electronic noise element/infrared sensing element includes a sensor for detecting infrared radiation in the form of an infrared diode, wherein the p-n-junction of which serves as a passive noise element. See at least Sato 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared radiation sensor as taught by Rhodes, to be an infrared diode, wherein the p-n-junction of which serves as a passive noise element, as taught by Sato. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a]  easily measuring the temperature in any place at any time independently of the environment because the temperature characteristic is linear due to use of the PN junction as the thermosensitive portion (Sato, [0023]); and/or providing a . 
Response to Amendment
 According to the Amendment, filed 09/22/2021, the status of the claims is as follows:
Claim 21 is currently amended; 
Claims 1-20 are canceled;
Claims 22-24 are previously presented; and
Claims 25-28 are new. 
The Specification/Drawings has been amended in view of the Amendment, filed 09/22/2021. Examiner notes that new matter was introduced.
By the current amendment, as a result, claims 21-28  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 5 of Applicant’s Amendment dated  09/22/2021
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  06/25/2021: [1]  The objection to Specification as raised in Office Action dated  06/25/2021 para. [2], is withdrawn in view of the amendment and arguments, filed 09/22/2021; [2] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  06/25/2021 paras. [5-6] are withdrawn in view of the amendment, filed 09/22/2021.
[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “noise signal” in claims is used by the claim to mean “sensor signal” while the accepted meaning is “any non-signal related voltage or current in an electronic system” as evidenced in Technote 4-Noise in Electronic Systems, Tim J. Sobering, May 1999 (attached). The term  “noise signal” is indefinite because the specification as originally filed does not clearly define the term and the specification amendment dated  09/22/2021 defines the term in the context of introducing new matter  i.e. “any quanta-based signal … the like signals”.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 6-7 of Applicant’s Amendment dated  09/22/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 21 and Newly Added Claim 25[A1] Without conceding the propriety of these rejections, and solely to advance prosecution, independent claim 21 is amended in a manner believed to more clearly patentably define over the cited art. In particular, Rhodes and Sato, alone or in any proper combination, do not disclose, teach, or suggest the subject matter of amended claim 21 or the respective claims that depend therefrom. Accordingly, Applicant respectfully requests reconsideration and withdrawal of these rejections under 35 U.S.C. §§102 and 103 over Rhodes and/or Sato…



[B] Claims 25 is newly added and introduce no new matter. Claim 25 is presented in independent form is believed to patentably define over the art of record for at least the reason the art of record fails to disclose, teach, or suggest “an electronic noise element that provides a noise signal used for a selection of a treatment frequency of the different treatment frequencies, wherein properties of the treatment frequency have at least a partial dependence on at least one biophysical radiation of the human body .. .” Accordingly, Applicant respectfully requests allowance of new claims 25


Applicant’s arguments 26 [A1-A2], [B] above with respect to amended Claim 21 and newly added Claim 25 have been considered but were not found  persuasive for the following reasons: 
With respect to Applicant’s arguments 26[A1] and 26[A2] above, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claim  21 define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As detailed above, Rhodes discloses all the limitations of claim 21 as now explicitly, positively and specifically recited by the Applicants. Please also see detailed claim 21 interpretation, claim limitation mapping to prior art disclosed features and method steps and more detailed explanations above.

 [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which may preferably be a digital temperature ... The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”

[0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”’
 
[0028] “the patient is subjected to a series of tests, initially using different beat frequencies in an attempt to determine an effective, optimum or ideal combination of parameters that produce a desired effect on the autonomic nervous system and thereby determine a preferred treatment regimen. This may be accomplished by using one of the carrier frequencies and delivering a series of pulses…while sensing and recording the temperature measured by the sensors 18, 20… The purpose of the trial is to determine parameters that produce a significant increase in digit temperature based on the premise that this is a proxy for improved blood circulation”. 

[0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically.”


Please also see detailed claim 25 interpretation, claim limitation mapping to prior art disclosed features and method steps and more detailed explanations above. 
For the foregoing reasons, claims 21 and 25 as now explicitly, positively and specifically recited by the Applicants are rejectable over applied art, Rhodes, and thus are not allowable as currently presented.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 7 of Applicant’s Amendment dated  09/22/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 22-24 and 26-28.
[a] In particular, Rhodes and Sato, alone or in any proper combination, do not disclose, teach, or suggest the subject matter of amended claim 21 or the respective claims that depend therefrom. Accordingly, Applicant respectfully requests reconsideration and withdrawal of these rejections under 35 U.S.C. §§102 and 103 over Rhodes and/or Sato.
[b] Claims 25-28 are newly added … Given that each of claims 26-28 ultimately depends from claim 25, claims 26-28 are also believed to patentably define over the art of record. Accordingly, Applicant respectfully requests allowance of new claims 25-28. 

Applicant’s arguments 27 [a-b] above with respect to dependent claims 22-24 and 26-28 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 22-24 and 26-28 define a patentable invention based on their dependency on base claims without 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims:
US 20120253101 A1 and US 20120143285 A1 for disclosing biological cell excitation terminal and a therapeutic system using customized electromagnetic (EM) waves varying dynamically with time for excitation including one or more EM wave generators, each of the EM wave generators being connected to a central processing unit (CPU), with the CPU controlling, according to a signal detected by a human body status detection device, the EM wave generator to send EM waves corresponding to a detected status or subject patient similar in terms of optimizing and updating the therapeutic waveforms of a patient constantly according to a therapeutic effect on the patient, thereby improving the therapeutic effect constantly to that claimed and disclosed.
US 20170326331 A1 for disclosing  computer system that uses patient’s biometric data to determine and generate optimal stimulation/treatment parameter customized to the patient similar in terms of using patient’s biometric data to determine and generate optimal stimulation/treatment parameter to that disclosed.
US 20180043175 A1 for disclosing therapeutic low frequency, low voltage bioelectromagnetic fields, a bioelectric fields, or biomagnetic fields that may be used to treat any condition similar in terms of use of bioelectromagnetic fields, a bioelectric fields, or biomagnetic fields to that disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        November 12, 2021